DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 7/22/2022 has been entered.  Claims 1, 3, 9, 15, and 16 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 9, and 16 being independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlmeier-Beckmann et al. (US 2014/0009274, hereinafter ‘274).

In regards to Claim 9, ‘274 discloses in Figures 1 and 3, a slide (14) to provide an egress path from an exit of an aircraft (12), the slide comprising: a porch configured to attach to the aircraft (see Figs. 1 and 3); a ramp comprising: an upper end attached to the porch (see Fig. 1) and an opposing lower end configured to contact ground (see Figs. 1 and 3), the ramp comprising: first and second side walls (74); a central divider positioned between the first and second side walls (66), the central divider comprising an upper section having a tapered shape (from ramp to line at center of 54 and 56 crossing 66, see Fig. 3) and a lower section with a non-tapered shape (from line at center of 54 and 56 crossing 66 down towards bottom of ramp, see Fig. 3), the central divider (66) comprising an upper end aligned with an edge of the porch (see Fig. 3, taper ends at edge of porch); a first slide lane (18) positioned between the first side wall and the central divider (see Figs. 1-3), the first slide lane (18) extends from the upper end to the lower end (see Figs. 1 and 3); a second slide lane (20) positioned between the second side wall and the central divider (see Figs. 1 and 3), the second slide lane (20) extends from the upper end to the lower end (see Figs. 1 and 3); a first jump target (54) positioned on the first slide lane (18) and spaced away from the first side wall and the central divider (see Figs. 1 and 3); a second jump target (56) positioned on the second slide lane (20) and spaced away from the second side wall and the central divider (see Figs. 1 and 3) the first and second jump targets (54, 56) positioned vertically below the upper section of the central divider (half of 54 and 56 are positioned as such, see Fig. 3) and along the lower section (see Fig. 3); each of the first and second jump targets (54, 56) spaced away from the porch by a jump distance (see Figs. 1 and 3); and the first and second jump targets having a greater visibility than the ramp (via 50, 52, Par. [0065-0066]).

In regards to Claim 10, ‘274 discloses in Figures 1 and 3, a fuselage light configured to be attached to the fuselage of the aircraft (28, 30, 42, 44, also see Par. [0031]), the fuselage light positioned to illuminate the first and second jump targets (see Fig. 1).

In regards to Claim 11, ‘274 discloses in Figures 1 and 3, ramp lights (50, 52) spaced apart along a length of each of the first and second side walls and positioned to illuminate the first and second slide lanes (see Figs. 1 and 3), a first one of the ramp lights (50) aligned with the first jump target (54) and a second one of the ramp lights (52) aligned with the second jump target (56).

In regards to Claim 12, ‘274 discloses in Figures 1 and 3, a slide end indicator (80, 82) positioned at a lower end of the inflatable ramp (see Fig. 1), the slide end indicator is continuous across both the first and second slide lanes (continuous arrow for each slide lane), at least two of the ramp lights (76, 78) being aligned with the slide end indicator (80, 82, see Fig. 1, Par. [0070]).

In regards to Claim 13, ‘274 discloses in Figures 1 and 3, the slide end indicator (80, 82) is a coating attached to the ramp (Par. [0070]).

In regards to Claim 14, ‘274 discloses in Figures 1 and 3, the coating has a higher visibility than the first and second slide lanes (via illumination of said coating, Par. [0070]).

In regards to Claim 15, ‘274 discloses in Figures 1 and 3, the first and second jump targets (54, 56) are each spaced an equal height vertically below the porch and an equal distance along the ramp from the porch (see Figs. 1 and 3) and with the first and second jump targets (54, 56) positioned along the lower section of the central divider (at least in part, half of 54 and 56 respectively) that has a constant width (said lower section of the central divider being non-tapered in said section, see Fig. 3).

In regards to Claim 16, ‘274 discloses in Figures 1 and 3, a method of a positioning a slide (14) on an aircraft to provide an egress path from an exit of the aircraft (12), the method comprising: deploying the slide with a porch attached to the aircraft at the exit (see Figs. 1 and 3) and a ramp extending from the porch with a distal end contacting ground (see Figs. 1 and 3); aligning a first jump target (54) positioned on a first slide lane (18) horizontally outward from and vertically below the porch (see Figs. 1 and 3), aligning a second jump target (56) positioned on a second slide lane (20) horizontally and vertically away from the porch and laterally away from the first jump target (see Figs. 1 and 3); and illuminating the porch (via location and orientation of light sources and corresponding reflective coatings, Par. [0065-0070]), a first upper section of the first slide lane from the porch to the first jump target (via location and orientation of light sources, see Figs. 1 and 3), and a second upper section of the second slide lane from the porch to the second jump target (via location and orientation of light sources, see Figs. 1 and 3) and: visually obscuring an elevated divider (66 via location and orientation of light sources) that extends along the ramp and between the first and second jump targets (see Figs. 1 and 3).

In regards to Claim 17, ‘274 discloses in Figures 1 and 3, aligning one or more jump lines at an intersection of the porch and the ramp outward away from the exit of the aircraft (see Figs. 1 and 3).

In regards to Claim 18, ‘274 discloses in Figures 1 and 3, visually highlighting a slide end indicator (80, 82) at the distal end of the ramp a greater amount than a section of the ramp between the first and second jump targets and the slide end indicator (again because of via location and orientation of light sources and corresponding reflective coatings on jump targets and slide end indicators, Par. [0065-0070]).

In regards to Claim 19, ‘274 discloses in Figures 1 and 3, aligning ramp lights (50, 52) and illuminating the first and second jump targets (54, 56).

In regards to Claim 20, ‘274 discloses in Figures 1 and 3, aligning arrows (46, 48) that are positioned on the porch to be directed to the first and second slide lanes (see Fig. 1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘274 in view of Kohlmeier-Beckmann et al. (US 2016/0167794, hereinafter ‘794).

In regards to Claim 1, ‘274 teaches in Figures 1 and 3, a slide (14) to provide an egress path from an exit of an aircraft (12), the slide comprising: a porch configured to attach to the aircraft (see Fig. 3); a ramp comprising first and second slide lanes (18, 20) that extend between an upper end at the porch and an opposing lower end (see Fig. 3); a central divider (66) positioned between the first and second slide lanes (see Fig. 1, Par. [0068]); first and second jump targets (54, 56) positioned on the first and second slide lanes (see Figs. 1 and 3), respectively, the first and second jump targets spaced away from the porch (see Figs. 1 and 3); a first pair of lane markers (74, 66) positioned on the ramp and that extend along lateral sides of the first slide lane (see Fig. 3); a second pair of lane markers (74, 66) positioned on the inflatable ramp and that extend along lateral sides of the second slide lane (see Fig. 3); each of the first and second pairs of lane markers outlining lateral sides of the first and second slide lanes, respectively, and providing a visual identification of the first and second slide lanes (see Figs. 1 and 3, Par. [0068]); the first jump target positioned between the first pair of the lane markers and the second jump target positioned between the second pair of lane markers (see Fig. 3); and the first and second jump targets constructed from a first material with a higher visibility than the first and second slide lanes and the first and second pair of lane markers (Par. [0065-0066]).
‘274 fails to disclose or fairly suggest a jump line indicator positioned at an edge of the porch to visually indicate a transition between the porch and the ramp, the jump line indicator comprises a first line positioned at a top of the first slide lane and aligned with the first jump target, and a second line positioned at a top of the second slide lane and aligned with the second jump target, the first line and the second line spaced apart by a gap with the gap aligned with the central divider; wherein, the jump line indicator comprises a different visual appearance than the first and second pair of lane markers.
‘794 teaches in Figure 2, a jump line indicator (36) positioned at an edge of the porch (34) to visually indicate a transition between the porch and the ramp (see Fig. 2), the jump line indicator (36)  comprises a first line (plurality of 38 on 34 aligned with 24) positioned at a top of the first slide lane and aligned with the first jump target (24, as said jump target is on first slide lane, it is considered to meet this limitation in the combination), and a second line (plurality of 38 on 34 aligned with 26) positioned at a top of the second slide lane and aligned with the second jump target (26, as said jump target is on second slide lane, it is considered to meet this limitation in the combination), the first line and the second line spaced apart by a gap (see Fig. 2) with the gap aligned with the central divider (with 28, see Fig. 2); wherein, the jump line indicator comprises a different visual appearance than the first and second pair of lane markers (see Fig. 2).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a jump line indicator as suggested by ‘794 on the device of ‘274, in order to “redirect the evacuees from their usual straight direction of movement into the direction of movement the evacuees have to assume upon reaching the inclined section 12b of the sliding face 12. As a result, hesitation and pile-up of evacuees moving across the flat porch section 12a of the sliding face 12 can be reduced” (‘794, Par. [0056])

In regards to Claim 2, ‘274 teaches in Figures 1 and 3, the first and second pair of lane markers (74, 66) share a common central dividing marker (66) that extends along a center line of the inflatable ramp (see Figs. 1 and 3).

In regards to Claim 3, ‘274 teaches in Figures 1 and 3, the first pair of lane markers (74, 66) and the second pair of lane markers (74, 66) extend from the jump line indicator (see rejection of claim 1 above, said indicator being at the junction between the porch and ramp) along the lateral sides of the first and second slide lanes (see Fig. 3).

In regards to Claim 4, ‘274 teaches in Figures 1 and 3, the first and second pairs of lane markers comprise a central dividing marker (66) and outer lateral lane markers that extend along outer lateral edges of the respective first and second slide lanes (74), the outer lateral lane markers (74) are positioned a different distance from the porch than the central dividing marker (66, distance being from center of said porch).

In regards to Claim 5, ‘274 teaches in Figures 1 and 3, a slide end indicator (80, 82) positioned on the ramp at the lower end (see Fig. 1), the first and second jump targets (54, 56) and the slide end indicator (80, 82) comprising the same construction with the same visual appearance (both comprising signal generating device with signal).

In regards to Claim 6, ‘274 teaches in Figures 1 and 3, a fuselage light configured to attach to a fuselage of the aircraft (28, 30, 42, 44, also see Par. [0031]), the fuselage light positioned to illuminate an upper section of the slide comprising the porch and the ramp from the upper end to the first and second jump targets (see Fig. 1).

In regards to Claim 7, ‘274 teaches in Figures 1 and 3, ramp lights (50, 52) spaced apart along the ramp to illuminate the first and second slide lanes (see Fig. 3), a first one of the ramp lights aligned with the first jump target and a second one of the ramp lights aligned with the second jump target (see Fig. 3).

In regards to Claim 8, ‘274 teaches in Figures 1 and 3, the first and second pairs of lane markers (66, 74) are visibly darker than the ramp (orientation and location 0f lights 72 will result in the markers being darker than the ramp, see Fig. 1 and 3 and Par. [0068]).






Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 

Regarding the Examiner’s rejection of claims 1-8 now rejected under 35 U.S.C. 103 as being unpatentable over ‘274 in view of ‘794, please see the rejection above how ‘794 teaches the newly added limitations.
Regarding the Examiner’s rejection of claims 9-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlmeier-Beckmann et al. (US 2014/0009274, hereinafter ‘274, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically a central divider has an upper section with a tapered shape and a lower section with a non-tapered shape and an upper end of the central divider aligns with the edge of the porch, the jump targets are positioned below the tapered upper section and along the non-tapered lower section as recited in claim 9, and the divider is visually obscured by illuminating the porch, the upper section of the first slide lane from the porch to the first jump target, and the upper section of the second slide lane from the porch to the second jump target as recited in claim 16.
In response, the examiner reiterates from the rejection above in which ‘274 indeed discloses a central divider positioned between the first and second side walls (66), the central divider comprising an upper section having a tapered shape (from ramp to line at center of 54 and 56 crossing 66, see Fig. 3) and a lower section with a non-tapered shape (from line at center of 54 and 56 crossing 66 down towards bottom of ramp, see Fig. 3), the central divider (66) comprising an upper end aligned with an edge of the porch (see Fig. 3, taper ends at edge of porch), the first and second jump targets (54, 56) positioned vertically below the upper section of the central divider (half of 54 and 56 are positioned as such, see Fig. 3) and along the lower section (see Fig. 3) as recited in claim 9, and illuminating the porch (via location and orientation of light sources and corresponding reflective coatings, Par. [0065-0070]), a first upper section of the first slide lane from the porch to the first jump target (via location and orientation of light sources, see Figs. 1 and 3), and a second upper section of the second slide lane from the porch to the second jump target (via location and orientation of light sources, see Figs. 1 and 3).
The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896